Citation Nr: 1128850	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative joint disease (DJD) of the lumbosacral spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1981 to September 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which increased the disability rating for the Veteran's lumbar spine degenerative joint disease to 40 percent, effective from September 27, 2004, the date of receipt of the claim for an increased rating.  

As support for his claim, the Veteran testified at a hearing at the RO in May 2007, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  The transcript of the hearing is of record.

In January 2008 and again in April 2010, the Board remanded the low back claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Also in April 2010, the Board assumed jurisdiction of a claim for a TDIU, which has been raised by the Veteran's contentions that he was retiring from employment with the United States Postal Service (USPS) due to his service-connected low back and cervical spine disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the Board also remanded the TDIU claim to the AMC for additional development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, there was not substantial compliance with the Board's prior April 2010 remand directive number two (#2), regarding a VA examination and opinion.  Although the AMC did arrange a VA orthopedic/neurological examination in June 2010, the findings offered by the examiner did not substantially comply with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  In particular, the examiner failed to provide the required opinion on whether the Veteran's service-connected cervical and lumbar spine disabilities alone prevent him from engaging in a substantially gainful occupation.  Since this requested opinion is critical to resolution of the TDIU claim, the AMC should arrange for another VA examination to provide an adequate opinion.

Furthermore, a remand is further necessary to obtain outstanding and relevant Social Security Administration (SSA) disability records.  Indeed, the Veteran submitted a copy of an SSA disability award letter, dated in April 2011.  The findings listed in the award letter make reference to occupational impairment, in part, due to his service-connected low back and cervical spine disabilities.  It does not appear, however, these SSA disability records have been obtained.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

As the case must be remanded for the foregoing reasons, any recent treatment records of the Veteran's back should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for his back disability since June 2010 and make arrangements to obtain all records that he adequately identifies.

2.  Obtain any outstanding SSA records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  After completing the requested development in paragraphs number one (#1) and (#2), the Veteran should be afforded a VA orthopedic/neurological examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative disc disease of the lumbar spine.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the low back is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The existence of any ankylosis of the spine should also be identified.  The examiner should state if the Veteran has either unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine

The examiner should also assess if the Veteran has any associated neurological manifestations.  If so, these neurological manifestations should be identified and the severity thereof described in detail.

If possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  In particular, the examiner should state if the Veteran's back disability has resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must also opine as to whether the Veteran's service-connected cervical and lumbar spine disabilities alone prevent him from engaging in a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Upon completion of the supplemental VA examination, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5.  Finally, readjudicate these claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


